          Case 2:20-cr-00377-JHS Document 22-1 Filed 05/25/21 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                   SUPERSEDING INDICTMENT

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                           County:     Philadelphia

City and State of Defendant:       See Reverse Side

County:    See Reverse Side                           Register number: See Reverse Side

Place of accident, incident, or transaction:          Eastern District of Pennsylvania

Post Office: Philadelphia                             County:      PA
RELATED CASE, IF ANY: YES
Criminal cases are deemed related when the answer to the following question is Ayes@.
       Does this case involve a defendant or defendants alleged to have participated in the same
       action or transaction, or in the same series of acts or transactions, constituting an offense
       or offenses?
       YES/NO: NO
       Case Number: 20-377                            Judge: Joel H. Slomsky
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.                 Antitrust
2.                 Income Tax and other Tax Prosecutions
3.                 Commercial Mail Fraud
4.                 Controlled Substances
5.                Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
                and Mail Fraud other than commercial
6.                General Criminal
        (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
        STATUTE CHARGED TO BE VIOLATED AND STATE ANY PREVIOUS
        CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)
18 U.S.C. § 844(f)(1) and (2) (arson of property belonging to an agency receiving federal
funding – 1 count), 18 U.S.C. § 844(i) arson affecting interstate commerce –1 count), 18 U.S.C.
§ 231(a)(3) obstruction of law enforcement during a civil disorder – 1 count), 18 U.S.C. § 2
(aiding and abetting), Notice of Forfeiture

DATE: May 25, 2021                             /s/ Vineet Gauri_______________
                                               Vineet Gauri
                                               Assistant United States Attorney
File No. 2020R00449
U.S. v. Ayoub Tabri, et al

Defendant 1: Ayoub Tabri
City and State: Arlington, VA

Defendant 2: Lester Fulton Smith
City and State: Philadelphia, PA
